[Cite as Persolve Recoveries, L.L.C. v. Hayes, 2021-Ohio-1758.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



PERSOLVE RECOVERIES, LLC                           :              JUDGES:
                                                   :              Hon. William B. Hoffman, P.J.
        Plaintiff-Appellant                        :              Hon. John W. Wise, J.
                                                   :              Hon. Earle E. Wise, Jr., J.
-vs-                                               :
                                                   :
MATTHEW HAYES                                      :              Case No. 2020 CA 00070
                                                   :
        Defendant-Appellee                         :              OPINION




CHARACTER OF PROCEEDING:                                          Appeal from the Municipal Court,
                                                                  Case No. 20 CVF 556




JUDGMENT:                                                         Dismissed




DATE OF JUDGMENT:                                                 May 21, 2021




APPEARANCES:

For Plaintiff-Appellant                                           For Defendant-Appellee

SEAN M. WINTERS                                                   MATTHEW HAYES
4645 Executive Drive                                              13499 Cable Road SW
Columbus, OH 43220                                                Pataskala, OH 43062
Licking County, Case No. 2020 CA 00070                                                     2



Wise, Earle, J.


       {¶ 1} Plaintiff-Appellant Persolve Recoveries LLC appeals the October 6, 2020

judgment of the Licking County Municipal Court which dismissed Appellant's complaint

without prejudice. Defendant-Appellee is Matthew Hayes. Hayes has not filed a brief in

this matter.

                          FACTS AND PROCEURAL HISTORY

       {¶ 2} On March 5, 2020, as a result of Hayes' default on an auto loan, Appellant

filed a complaint against Hayes seeking to recover $8,853.91 plus interest and costs

expended. Appellant attached to its complaint: 1) the contract Hayes signed with

Drivetime Carsales Company, LLC to purchase the vehicle; 2) a notice to Hayes from

Bridgecrest (to whom Hayes' contract was assigned) following repossession of the

vehicle stating its intent to sell the same at auction; 3) a notice from Bridgecrest to Hayes

indicating the vehicle was sold at auction for less than Hayes owed and advising him of

the balance due and; 4) a "Bill of Sale and Assignment of Accounts" conveying Hayes'

account to Appellant Persolve Recoveries, LLC.

       {¶ 3} On September 11, 2020, after Hayes failed to file any responsive pleading,

Appellant moved for summary judgment. On September 15, 2020, the trial court ordered

appellant to provide a more definite statement within 30 days. Specifically, the court

ordered Appellant to provide the debtor's name, a beginning balance, a list of dated items

representing charges, debits, and credits, and a summarization showing a running or

developing balance or which allows calculation of the amount said to be due. In the
Licking County, Case No. 2020 CA 00070                                                   3


alternative, Appellant was ordered to state a reason for the omission of the same in its

pleadings.

       {¶ 4} On October 5, 2020, Appellant filed the same documents it had filed with its

complaint, with the addition of a two-page untitled document showing a list of payments

and credits. This document includes an account number, but no indication as to who the

account belongs to. Account numbers are redacted from all other documents filed with

the trial court.

       {¶ 5} On October 6, 2020, the trial court issued a judgment entry indicating

Appellant had failed to provide a more definite statement of the account as ordered. The

trial court therefore dismissed the matter without prejudice.

       {¶ 6} Appellant filed an appeal raising one assignment of error for our

consideration:

                                             I

       {¶ 7} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DISMISSED

PERSOLVE'S COMPLAINT FOR ITS ALLEGED FAILURE TO PROVIDE A MORE

DEFINITE STATEMENT."

       {¶ 8} Before we may address Appellant's assignment of error, we must address

our jurisdiction to do so. Section 3(B)(2), Article IV of the Ohio Constitution limits this

Court's appellate jurisdiction to the review of final judgments of lower courts. For a

judgment to be final and appealable, it must satisfy the requirements of R.C. 2505.02 and,

if applicable, Civ.R. 54(B). Chef Italiano Corp. v. Kent State Univ., 44 Ohio St.3d 86, 88,

541 N.E.2d 64 (1989).

       {¶ 9} R.C. 2505.02 defines final orders as follows:
Licking County, Case No. 2020 CA 00070                                                    4




              (B) An order is a final order that may be reviewed, affirmed, modified,

              or reversed, with or without retrial, when it is one of the following:

              (1) An order that affects a substantial right in an action that in effect

              determines the action and prevents a judgment;

              (2) An order that affects a substantial right made in a special

              proceeding or upon a summary application in an action after

              judgment;

              (3) An order that vacates or sets aside a judgment or grants a new

              trial;

              (4) An order that grants or denies a provisional remedy and to which

              both of the following apply:

              (a) The order in effect determines the action with respect to the

              provisional remedy and prevents a judgment in the action in favor of

              the appealing party with respect to the provisional remedy.

              (b) The appealing party would not be afforded a meaningful or

              effective remedy by an appeal following final judgment as to all

              proceedings, issues, claims, and parties in the action.



       {¶ 10} Appellant argues this court should consider its assignment of error because

the issue involved is capable of repetition yet evading review. The issue Appellant refers

to is the trial court's sua sponte order for a more definite statement. According to

Appellant, because the trial court is not a "party" it may not properly require Appellant to
Licking County, Case No. 2020 CA 00070                                                        5


provide a more definite statement on its own motion. Additionally, Appellant argues

because two like cases filed by Appellant against different defendants were dismissed for

the same reason, the issue is capable of repetition and therefore an exception to the

above rules requiring a final appealable order. We disagree.

       {¶ 11} Civ.R. 41(B)(1) provides "[w]here the plaintiff fails to prosecute, or comply

with these rules or any court order, the court upon motion of a defendant or on its own

motion may, after notice to the plaintiff's counsel, dismiss an action or claim." The trial

court here dismissed Appellant's case without prejudice for failing to comply with an order

of the court and Appellant does not dispute this fact. Generally, where a cause is

dismissed without prejudice and otherwise than on the merits pursuant to Civ.R. 41(B)(1),

the parties are left in the same position as if the plaintiff had never brought the action.

Central Mut. Ins. Co., v. Bradford-White, 35 Ohio App.3d 26, 519 N.E.2d 422 (1987).

       {¶ 12} A dismissal without prejudice, therefore, is not a final determination of the

rights of the parties and does not constitute a final order pursuant to R.C. 2505.02. Id.

See also, McIntosh v. Slick, 5th Dist. Stark App. Nos.2001 CA00268 and 2001 CA00273,

2002-Ohio-3599.

       {¶ 13} Because Appellant has the ability to properly refile its claims, the trial court's

dismissal without prejudice is not a final appealable order.
Licking County, Case No. 2020 CA 00070                                                  6


      {¶ 14} Based on the foregoing, this court lacks jurisdiction to consider Appellant's

appeal.

      {¶ 15} The appeal in this matter is hereby dismissed.




By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.




EEW/rw